Citation Nr: 0602709	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  97-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the left ear.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a speech 
impediment.

5.  Entitlement to service connection for eating 
difficulties.

6.  Entitlement to a disability evaluation in excess of 30 
percent for paralysis of the left facial nerve.

7.  Entitlement to a disability evaluation in excess of 30 
percent for a scar, residual of a total left parotidectomy.



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO) Satellite Rating Board in 
April 1997.  The Philadelphia, Pennsylvania, RO, holds 
jurisdiction over the veteran's claims file.

The Board remanded this case in September 2004 for additional 
development.  Having completed the requested development, the 
agency of original jurisdiction (AOJ) has returned the claims 
file to the Board for appellate disposition.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss, which was 
initially diagnosed more than 35 years after service, is not 
shown to be etiologically related to service or proximately 
due to a service-connected disability.

3.  The veteran is not shown to currently have a left eye 
disability that is causally related to service or proximately 
due to a service-connected disability.

4.  The veteran is not shown to currently have a chronic 
disability manifested by headaches that is etiologically 
related to service.

5.  The veteran is shown to have slurred speech, which is 
considered a component of the already service-connected left 
facial nerve paralysis, and stuttering difficulties, but he 
is not shown to currently have a chronic disability 
manifested by a speech impediment that is causally related to 
service or proximately due to a service-connected disability.

6.  Other than his noted chewing and salivary gland 
difficulties, which are a component of the already service-
connected left facial nerve paralysis, the veteran is not 
shown to currently have a chronic disability manifested by 
eating difficulties that is causally related to service or 
proximately due to a service-connected disability.

7.  The service-connected paralysis of the left facial nerve 
is shown to currently be so severe that it affects the 
veteran's ability to speak clearly, eat (chew) properly, and 
close his left eye completely, thereby more closely 
representing complete paralysis.

8.  The service-connected scar, residual of a total left 
parotidectomy, is currently shown to be tender and painful, 
lightly hypopigmented, and productive of gross distortion or 
asymmetry of the face.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2005).

2.  The criteria for entitlement to service connection for a 
left eye disability have not been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for entitlement to service connection for a 
speech impediment have not been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for entitlement to service connection for 
eating difficulties have not been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310.

6.  The criteria for entitlement to a 50 percent disability 
evaluation for the service-connected paralysis of the left 
facial nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Part 4, 
Diagnostic Code 8207 (2005).

7.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the service-connected scar, 
residual of a total left parotidectomy, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Part 4, Diagnostic 
Code 7800 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Part 4, 
Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
by means of a letter issued in October 2004.  Thus, the 
veteran in this case has received adequate VCAA notice.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Though VCAA notification was given after the initial decision 
was rendered in this case, the Court has held that delayed 
notice is generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice and, insofar 
as it is clear from the record that the veteran has been made 
fully aware of what is needed to substantiate his claims 
prior to their final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal.  In regards to any 
records reflecting a grant of disability benefits by the 
Social Security Administration (SSA), it is noted that VA 
received a written response to VA's request for such records, 
in September 1997, indicating that there was no documentation 
of the veteran ever having filed a claim for SSA benefits.

There is no suggestion on the current record that there 
remains evidence that is pertinent to any of the matters on 
appeal that has yet to be secured.  Thus, VA has complied 
with the VCAA's notification and assistance requirements and 
has obtained and developed all the evidence necessary for an 
equitable disposition of the matters on appeal.  The appeal 
is ready to be considered on the merits. 

II.   Applicable legal criteria

Service connection is warranted for an injury or disease 
resulting in disability that was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection is also granted where a service connected 
disability aggravates a nonservice connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In regards to claims for increased ratings, it is noted that 
disability evaluations are determined by the application of a 
Schedule for Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  In cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems.  38 C.F.R. § 4.10.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

III.  Legal analysis

A.  Entitlement to service connection for defective hearing 
in the left ear

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Hensley.

The service medical records do not reveal any complaints of 
left ear hearing loss or any evidence of exposure to 
excessive noise, nor has the veteran claimed that that was 
the case.

The veteran's service medical records reveal that, on medical 
examination for induction in November 1965, he had the 
following hearing thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
15

At 6000 Hz level, there were 5 and 45 decibel levels of 
hearing loss in the right and left ear, respectively.

Also on induction medical examination in November 1965, a 
whispered voice hearing test was deemed normal ("15/15") in 
both ears.

At the time of his medical examination for separation 
purposes, which was conducted in November 1967, the veteran's 
left ear hearing capabilities were again clinically evaluated 
as normal (with whispered and spoken voice test results of 
"15/15"), his ears and drums were likewise clinically 
evaluated as normal, and he again denied ever having had, or 
currently having, any type of hearing loss or ear trouble.  
No audiological evaluation was conducted.

The veteran thereafter certified in writing, on the day of 
his separation from active military service in January 1968, 
that, to the best of his knowledge, there had been no change 
in his medical condition since his last medical examination.

An October 1997 outpatient medical record reveals reports of 
decreased hearing in the left ear for the past two years, 
while a January 1998 VA outpatient medical record contains an 
assessment of asymmetric, high frequency sensorineural 
hearing loss.

The above data notwithstanding, a March 2001 VA medical 
record shows that, on annual physical examination, the 
veteran's gross hearing was "intact."

On VA audiological evaluation in March 2003, the veteran 
reported hearing loss in both ears, worse on the left with an 
onset in the early 1990's.  It was noted that the veteran had 
undergone parotidectomies in 1966, while in service, and 
1971, after service.  

The veteran denied any exposure to excessive noise during 
service and stated that, when he got out of the military, he 
was around noise while working in a printing shop for 11 
years, wearing no hearing protection.  He also reported 
having been around noise while on the firing range for ten 
years, but he reported having always worn hearing protection 
while doing so.

On audiological evaluation the following pure tone thresholds 
were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
60
LEFT
25
20
20
60
80

Speech discrimination scores of 96 and 88 percent were 
reported for the right and left ears, respectively.

The examiner further noted that a review of the veteran's 
claims folder revealed a high-frequency hearing loss in the 
left ear when he entered service.

The veteran's level of left ear hearing loss clearly did not 
meet the criteria for a determination that he had impaired 
hearing, as defined for VA purposes, at any time during 
service, to include at the time of separation.  Accordingly, 
the question to be answered on appeal is whether the veteran 
currently has a current impaired hearing disability in his 
left ear, as defined by VA regulations, and if he does, 
whether the current hearing loss disability was first 
manifested, to at least a compensable degree, within one year 
from discharge or, in the alternative, if it is shown to be 
causally related to service or proximately due to a service-
connected disability.

Analysis

The levels of hearing loss in the veteran's left ear reported 
in March 2003 warrant a finding that he has current left ear 
hearing loss, for VA purposes.  However, this disability was 
first shown to be in existence more than 35 years after 
service (which automatically rules out the possibility of a 
grant of service connection on a presumptive basis), and 
there is no competent evidence of record establishing, or 
even suggesting, a link between this disability and service.  

On the contrary, the evidence shows significant noise 
exposure for many years after service.  

The veteran's main contention is that the current hearing 
loss is the result of the service-connected parotidectomies.  

There is, however, no competent evidence linking the 
currently-diagnosed left ear hearing loss to a service-
connected disability, to include the service-connected 
residuals of a parotidectomy and paralysis of the left facial 
nerve.

The veteran has not shown, nor claimed, that he is a medical 
professional who has the requisite training and knowledge to 
offer an opinion as to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional).  The Board is therefore precluded from 
assigning any probative value to his opinions in this regard.

Because there is no competent evidence demonstrating that the 
currently-diagnosed left ear hearing loss is etiologically 
related to service or to a service-connected disability, the 
preponderance of the evidence is against the veteran's claim 
for service connection, which must accordingly be denied.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Entitlement to service connection for a left eye 
disability

Essentially, the veteran contends that he has a left eye 
disability that is proximately due to his service-connected 
paralysis of the left facial nerve.

The veteran's service medical records reveal a normal 
ophthalmoscopic evaluation and normal clinical evaluation of 
both eyes on induction examination in November 1965.  They 
also confirm that a superficial left parotidectomy was 
performed in September 1966 and that, neither upon admission 
for that surgery nor after the surgery were there any 
complaints, or objective findings, reported pertaining to a 
left eye disability, to include any degree of loss of vision.

Neither of the service medical records produced after the 
September 1966 left parotidectomy reveals any complaints, or 
objective findings, pertaining to a left eye disability.

On examination for separation purposes in November 1967, the 
veteran's distant vision in both eyes was 20/20, a color 
vision test was normal, and a clinical evaluation of the 
eyes, pupils and ocular motility, as well as an 
ophthalmoscopic examination, were all normal as well.

Additionally, the veteran denied, in his November 1967 report 
of medical history for separation purposes, ever having had 
eye trouble.

The medical evidence produced after service is totally silent 
as to the claimed manifestation of a left eye disability.  
There is competent evidence of record showing that the 
veteran has difficulties closing his left eye.  This 
impairment has been attributed to Bell's phenomenon and is 
accounted for by the rating for the service-connected 
paralysis of the left facial nerve.  

(For illustrative purposes only, the Board notes that the 
term "Bell's phenomenon," or "Bell's palsy," refers to an 
outward and upward rolling of the eyeball on the attempt to 
close the eye, occurring on the affected side in peripheral 
facial paralysis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1275 (28th ed. 1994).)

There is no competent evidence that the veteran has 
additional left eye disability, to include any disability 
manifested by loss of vision, and that there is a nexus 
between the claimed current disability and service or a 
service-connected disability.  Inasmuch as the veteran's 
claim for service connection is missing two of the requisite 
service connection criteria, the claim necessarily must fail.

The Board is cognizant of the veteran's statements to the 
effect that he believes that he has a left eye disability 
that is secondary to the parotidectomies.  However, the only 
evidence suggesting that that is the case consists of his own 
statements to that effect which, as indicated earlier, are 
not considered probative because there is no showing that he 
has the requisite medical expertise.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


C.  Entitlement to service connection for headaches

The veteran's service medical records are entirely silent as 
to the manifestation of headaches at any time, including at 
the time of his medical examination for separation purposes 
in November 1967, at which time the veteran denied ever 
having had, or currently having, frequent or severe 
headaches, and he had a negative neurological evaluation.

The post-service medical evidence, which includes reports of 
medical examinations conducted in November 1996, November 
1998, November 2000, December 2000, April 2003, and November 
2004, is entirely silent as to headaches.

There is simply no competent evidence of record demonstrating 
that the veteran has a disability manifested by headaches and 
that there is a nexus between the claimed current disability 
and service or a service-connected disability.  Inasmuch as 
the veteran's claim for service connection is missing two of 
the requisite service connection criteria, the claim 
necessarily must fail.

The claim also fails on a presumptive basis because is it not 
shown that an organic disease of the central nervous system 
manifested by headaches was manifested to at least a 
compensable degree within the one-year period immediately 
following service.

There is also not competent evidence linking headaches to a 
service connected disability; thus secondary service 
connection is not warranted. 

The veteran would be competent to report headaches in service 
and since, but a careful reading of his statements does not 
show that he has reported such a history.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Entitlement to service connection for a speech impediment

According to the narrative summary that was produced in 
October 1966 upon the veteran's discharge from his inservice 
admission for a left parotidectomy, the veteran had "a mild 
speech defect since birth which was not aggravated over the 
past year."  This statement notwithstanding, an actual 
disability manifested by a speech impediment was not 
diagnosed at that time or at any other time during the 
veteran's period of active military service, to include at 
the time of his medical examination for separation purposes.

Likewise, none of the medical records produced after service 
reveals a diagnosis of a chronic disability manifested by a 
speech impediment.  

According to a November 1998 VA mental disorders examination 
report, the veteran stated that he suffered from low self 
esteem due to a speech problem, specifically, stuttering, for 
which he had undergone some speech therapy as a youngster, as 
well as through VA, approximately eight years ago.  When 
questioned, however, he stated that this problem had been 
present most of his life and that, because he had learned to 
rarely open his mouth or talk very much, this had not proven 
to be much of a problem while in service.

VA medical examination reports produced in the past six years 
make reference to slurred speech and speech difficulties as a 
component of the service-connected left facial nerve 
paralysis.  This component of the service-connected 
disability will be addressed later in the section discussing 
the veteran's claim for an increased rating for his service-
connected left facial nerve paralysis.

There is no competent evidence of record demonstrating that 
the veteran has an additional chronic disability manifested 
by a speech impediment and that there is a nexus between the 
claimed current disability and service or a service-connected 
disability.  Inasmuch as the veteran's claim for service 
connection is missing two of the requisite service connection 
criteria, the claim necessarily must fail.

The Board has considered the veteran's statements, but these 
do not contain evidence of additional speech impairment in 
service or since.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

E.  Entitlement to service connection for eating difficulties

The record is entirely silent for a disability manifested by 
eating difficulties.

As was the case with the claimed speech impairment, the Board 
notes that VA medical examination reports produced in the 
past six years do make reference to chewing difficulties as a 
component of the already service-connected left facial nerve 
paralysis.  This component of the service-connected 
disability will be addressed later in conjunction with the 
veteran's claim for an increased rating for his service-
connected left facial nerve paralysis.

Other than for the above mentioned component of an already 
service-connected disability, there is simply no competent 
evidence of record demonstrating that the veteran has a 
chronic disability manifested by eating difficulties and that 
there is a nexus between the claimed current disability and 
service or a service-connected disability.  Inasmuch as the 
veteran's claim for service connection is missing two of the 
requisite service connection criteria, the claim necessarily 
must fail.

The Board is cognizant of the veteran's statements but these 
do not report an additional eating disability.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

F.  Entitlement to a disability evaluation in excess of 30 
percent
for paralysis of the left facial nerve

This disability is currently rated as 30 percent disabling 
under DC 8207, which addresses paralysis of the seventh 
(facial) cranial nerve and provides for such a rating when 
there is incomplete, severe paralysis.  A higher (maximum) 
rating of 50 percent is warranted for complete paralysis of 
the facial cranial nerve.  38 U.S.C.A. §38 C.F.R. § 4.124a, 
Part 4, DC 8207.

The report of a December 2000 VA medical examination confirms 
the veteran's residual left facial paralysis, with loss of 
salivary gland on the left side and difficulty chewing, 
talking, and a slurred speech, as well as hemifacial spasm 
and twitching of the left facial muscles.  The disability was 
found to be productive of moderate to severe loss of function 
in the left facial nerve with drooping of the left angle of 
the mouth and compromised ability to close the left eye.

The reports of VA medical examinations conducted in November 
2000 and April 2003, reveal the examiners' characterization 
of the paralysis of the veteran's left seventh facial nerve 
as "complete" and "almost complete," respectively.  They 
also confirm the fact that the veteran has Bell's palsy on 
the left side, which prevents him from closing his left eye 
completely, that he has problems with "sweatinesss" and 
redness of the left neck when eating (a common side effect of 
parotidectomies, according to the examiners), and that he 
drools when he eats.  They also reveal that the veteran has a 
widened palpebral fissure of the left eye, a moderate degree 
of dysarthria, and hemifacial spasms of moderate severity, 
with twitching of the left side secondary to his facial nerve 
involvement.

Though there is evidence suggesting that the veteran's left 
facial nerve paralysis is not complete, the Board finds, 
resolving any reasonable doubt in favor of the veteran, that 
the service-connected paralysis of the left facial nerve is 
currently productive of complete paralysis.  The Board has 
made this finding taking into consideration the totality of 
evidence of record, which reveals that this disability is 
currently so severe that it affects the veteran's ability to 
speak clearly, to eat (chew) properly, and to close his left 
eye completely.  It is the Board's opinion that all this 
medical data, when considered as a whole, more closely 
approximates the criteria for the higher rating of 50 
percent.

In view of the above finding, the Board concludes that the 
criteria for a 50 percent disability evaluation for the 
service-connected left facial nerve paralysis are met.

G.  Entitlement to a disability evaluation in excess of 30 
percent for a scar,
residual of a total left parotidectomy

The service-connected scar was originally rated as 30 percent 
under the version of  DC 7800 of the Schedule that preceded 
the current version of that DC, which has been in effect 
since August 30, 2002.  Under the old version of DC 7800, a 
disfiguring scar of the head, face, or neck would warrant a 
rating of 30 percent if the scar were severe, especially if 
producing a marked or unsightly deformity of the eyelids, 
lips, or auricles.  A maximum rating of 50 percent would be 
warranted if the scar constituted a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Part 
4, DC 7800 (2002).

Additionally, the old version of DC 7800 provided that, when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent rating 
to 50 percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring condition, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Part 4, DC 7800, Note (2002).

Under the current version of DC 7800, a 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Pursuant to Note 2, tissue loss 
of the auricle is to be rated under DC 6207 (loss of 
auricle).  Pursuant to Note 3, the adjudicator is to take 
into consideration unretouched color photographs when 
evaluating under these criteria. 38 C.F.R. § 4.118, DC 7800, 
Notes 1-3 (2005).

On VA scars examination in November 1996, the scar was 
described as being four-inch in length and being healed and 
not tender to palpation.  There was a large defect in the 
parotid mandibular area.  There was no keloid formation, 
inflammation, or swelling.  There was tenderness and pain 
over the scar area of the left parotid area, and there was 
limitation of function of the seventh nerve due to a seventh 
nerve paralysis.  The pertinent diagnoses were status post 
left parotidectomy and tenderness in the area of the nerve in 
the left parotid area.

On VA scars examination in November 2004, the examiner 
described the scar as a 6 X 1/8-inch scar that ran along the 
left neck crease to the back of the ear.  The scar was 
slightly lighter than the surrounding tissue and was painful 
and tender to touch and when eating.  It was neither elevated 
nor depressed, nor was it adherent to underlying tissue.  It 
was slightly hypopigmented, as described.  There was 
smoothness to the skin texture of the scar, but there was no 
missing soft tissue.  There was gross distortion or asymmetry 
of the face, especially at the left lower posterior junction 
of the jaw and neck.

The examiner characterized the veteran's facial disfigurement 
as moderate in nature and stated that the veteran also 
complained that, whenever he ate, because of abnormal 
innervation and healing, the outside skin of the portion of 
the neck became wet, reddened, and stinging.  This, the 
examiner noted, was a known side effect of parotidectomies.  
The examiner further noted that he had reviewed the claims 
file in conjunction with the examination, but that it did not 
lend much in the way of additional information.  Color 
photographs are part of the record.

In summary, the record shows that the service-connected 
facial scar is tender and painful, lightly hypopigmented, and 
productive of gross distortion or asymmetry of the face.  
This data confirms the fact that the facial scar is 
disfiguring and severe, which would warrant the current 
rating of 30 percent under the old version of DC 7800.  
However, the competent evidence of record, which includes the 
photographs taken in November 2004, does not reveal that the 
disfiguring scar is productive of a complete or exceptionally 
repugnant deformity of one side of the face, or of marked or 
repugnant, bilateral disfigurement.  Thus, a rating of 50 
percent is not warranted under the old version of DC 7800 of 
the Schedule.

In reviewing the veteran's claim under the new version of DC 
7800, the Board finds that, even though there is gross 
distortion or asymmetry of the face, that gross distortion or 
asymmetry has not been noted to cover two features or paired 
sets of features.  Also, it has been specifically noted that 
there is no tissue loss associated with the facial scar.  
Additionally, the scar does not fulfill at least four of the 
eight characteristics of disfigurement.  Rather, it only 
fulfills one, namely, the requisite of the scar being at 
least five inches in length.  Therefore, the criteria for the 
next higher rating of 50 percent are not met under the new 
version of DC 7800 either.  

Based on the above findings, the Board concludes that the 
criteria for the next higher rating of 50 percent for the 
service-connected scar are not met under either version of DC 
7800.  Also, because the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


Extraschedular Ratings

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration.  The veteran has not had recent 
periods of hospitalization.  He has been awarded a total 
rating for compensation based on individual unemployability.  
He does not experience marked interference with current 
employment.  Accordingly, it is not necessary to refer this 
case to the Under Secretary for Benefits, or the Director of 
VA's Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for defective hearing in the left ear is 
denied.

Service connection for a left eye disability is denied.

Service connection for headaches is denied.

Service connection for a speech impediment is denied.

Service connection for eating difficulties is denied.

A 50 percent disability evaluation for the service-connected 
paralysis of the left facial nerve is granted.

A disability evaluation in excess of 30 percent for the 
service-connected scar, residual of a total left 
parotidectomy, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


